Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ashby et al. (US 2002/0062104).
Regarding claim 13, Ashby et al. disclose a vascular closure device (12) comprising a closure member (24) displaceable between a collapsed and expanded state, and a catheter (14) on which the closure member is mounted to allow the closure member to be delivered through a lumen in a surgical device (56) to an opening in a blood vessel (Figures 8A-8F).
Regarding claim 14, the device further comprises a sealant delivery system (37) operable to dispense a sealing material (90) proximal of the closure member (Figure 8D).
Regarding claim 15, the sealing material comprises a plug (90) deliverable along the catheter proximal of the closure member (¶[0073]; Figures 8A-8F).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-		obviousness.
Claims 1-12 and 16-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (US 2005/0154344) in view of Ashby et al. (US 2002/0062104).
Regarding claim 1, Chang discloses a percutaneous vascular surgical system (Figure 2) comprising: a sheath (224) having a proximal end and a distal end and defining an inner lumen extending between the proximal and distal ends; a reversibly inflatable balloon (252) located about the  sheath adjacent the distal end; a negative pressure generator (260) selectively connectable to the inner lumen.
Chang fails to disclose an inflation lumen defined by the sheath with and in fluid communication with the inflation lumen.
However, one of ordinary skill in the art would have found it obvious at the time of Applicant’s invention to have provided the sheath of Chang with such a lumen in order to provide a path for inflation fluid without having to provide a separate inflation tube which would create a more complex and cumbersome device to manipulate during an already delicate procedure.
Chang fails to disclose a vascular closure device operable through the inner lumen as claimed.  Chang discloses that the sheath would create an opening in the artery which would need a later closure repair with simultaneous removal of the sheath (¶[0032]).
Ashby et al. disclose a vascular closure device (12/37/90) deliverable through a sheath (56) at the site of a vessel puncture (Figures 8A-8F) which seals the vessel puncture (¶[0063]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have adapted the closure device of Ashby et al. for use within the sheath of Chang in order to provide a closure mechanism for the arterial puncture as Chang requires arterial closure and is silent regarding any specific closure system.
Regarding claim 2, as broadly recited, any additional component attached to the sheath could prevent some amount of damage to the sheath and serve as a reinforcement, such as the proximal balloon 352a (Figure 3B) or distal balloon 252 (of Chang).
Regarding claim 3, the sheath is capable of being pre-shaped (¶[0037] of Chang).
Regarding claim 4, given the enumerable contours the vasculature may have into which the sheath could need positioning, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have pre-bent the sheath (¶[0037] of Chang) at any point along the sheath, including adjacent the distal end, to better fit within a given deployment site (¶[0037] of Chang).
Regarding claim 5, the negative pressure generator comprises a receptacle, a pump, or a syringe (260; Figure 2 of Chang).
Regarding claim 6, a manually operable valve (244 of Chang) is disposed between the negative pressure generator and the inner lumen (¶[0035] of Chang).
Regarding claim 7, a port (256 of Chang) is adapted for blood pressure monitoring (capable of being connected to a blood pressure monitoring apparatus).
Regarding claim 8, the vascular closure device comprises a closure member (24 of Ashby et al.) movable between a collapsed and expanded state, and a catheter (14 of Ashby et al.) on which the closure member is mounted to allow the closure member to be delivered through the inner lumen.
Regarding claim 9, the vascular closure device is operable to dispense sealing material (90 of Ashby et al.) through the sheath about the opening in the wall of the blood vessel.
Regarding claim 10, the catheter comprises an internal bore through which the sealing material may be delivered (bore connected to port 26 of Ashby et al. - a sealing material could be delivered through this bore).
Regarding claim 11, the sealing material comprises a plug (90; ¶[0073], [0074] of Ashby et al.).
Regarding claim 12, the plug is deliverable along (the outside of) the catheter (¶[0073 of Ashby et al.).
Regarding claim 16, Chang discloses a method of vascular surgery comprising: inserting percutaneously a multi-lumen (made obvious as explained above) sheath (224) into a blood vessel (212); inflating a first balloon (252; Figure 2) located about a distal end of the sheath in order to occlude the blood vessel (¶[0035]); performing a surgical procedure within the blood vessel via the sheath (¶[0035]; via balloon 229); generating suction through the sheath during the surgical procedure (¶[0035]; via 260); deflating the first balloon (¶[0050]); withdrawing the sheath from the blood vessel; and sealing an opening in the blood vessel through which the sheath was inserted with the vascular closure device (¶[0032]).
Chang fails to disclose prior to removing the sheath from the blood vessel, passing a vascular closure device through the sheath.
However, Ashby et al. disclose a vascular closure device (12/37/90) deliverable through a sheath (56) at the site of a vessel puncture (Figures 8A-8F) which seals the vessel puncture (¶[0063]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have adapted the closure device of Ashby et al. for use within the sheath of Chang in order to provide a closure mechanism for the arterial puncture as Chang requires arterial closure and is silent regarding any specific closure system.
Regarding claim 17, the method further comprises: passing a closure member (24 of Ashby et al.) of the vascular closure device through the sheath into the blood vessel; moving the closure member from a collapsed state; and withdrawing the sheath from the blood vessel with the closure member remaining in the blood vessel (necessary to perform the functions depicted in Figures 8C-8E of Ashby et al.).
Regarding claim 18, the method further comprises applying a sealing material (90 of Ashby et al.) about the opening via the sheath (Figures 8A-8F of Ashby et al.).
Regarding claim 19, the method further comprises collapsing the closure member and withdrawing the closure member from the blood vessel via the opening (Figures 8E-8F of Ashby et al.).
Regarding claim 20, the method further comprises applying manual compression against the opening (via 37; ¶[0086] of Ashby et al.).
Regarding claim 21, the method further comprises generating suction with a vacuum pump to effect a reversal of flow (¶[0035] of Chang).
Regarding claim 22, the method further comprises applying negative pressure to reverse blood flow in the vessel and surrounding vessels during the vascular intervention (¶[0035] of Chang).
Regarding claims 23 and 24, Change discloses a method of percutaneous closure of an opening in a blood vessel comprising: delivering a collapsed closure member (252) mounted on a catheter (224) through the opening into the blood vessel; expanding the closure member (Figure 2); collapsing the closure member; and withdrawing the closure member from the blood vessel through the opening (¶[0032]; [0050]).
Change fails to disclose applying a sealing material about the opening.
However, Ashby et al. discloses delivering a sealing material (90) through a catheter (56) about an opening of a vessel puncture (Figures 8A-8F) which seals the vessel puncture (¶[0063]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have delivered the sealing material of Ashby et al. through the catheter Chang in order to provide a closure mechanism for the arterial puncture as Chang requires arterial closure and is silent regarding any specific closure system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771